I cannot agree with Mr. Justice SHARPE'S conclusion that the decree of the trial court should be reversed.
The individual plaintiffs, Harper, Mulligan and Kettler (herein referred to as plaintiffs), as co-partners, owned and conducted the Harper-Mulligan Funeral Home. They did their own work as embalmers and funeral directors and had no employees. They did not carry a stock of caskets, vaults and other supplies incident to their business, but obtained the same from manufacturers or wholesalers, as required. They did not own ambulances, hearses or funeral cars, but contracted with funeral-service companies to furnish such vehicles, with drivers. Flowers for funerals were delivered by florists. The record reasonably establishes the following finding by the trial court regarding defendant union's organizational activities in the funeral field:
"All of the casket companies except one within the jurisdiction of this particular union (Wayne county) had signed contracts, and their employees had become affiliated, with the union. This was also true of all except one wholesale florist, practically all of the service companies providing hearses and other equipment for funerals, 19 independent service embalmers, and certain retail florists and funeral directors. During the year 1943 two other service embalmers became members of the union, thereby making all independent service embalmers in the area except one member [s] of this particular union. Approximately 150 funeral homes and the *Page 517 
directors or owners thereof were members of this teamsters union in January, 1944, having contracted with or joined the union prior to or about November 1, 1942, or during 1943."
In November, 1942, plaintiff Mulligan, as the representative of the partnership, signed an application for membership in defendant union and in behalf of the partnership signed the union contract involved in the present suit, which provided in part as follows:
"Article 14
"The employer shall not request or instruct any employee to go through a picket line of a striking union. The employer further agrees not to handle any merchandise of a union or nonunion company involved in a labor dispute. * * *
"Article 16
"It is further agreed and understood between both parties hereto, that this agreement shall be binding upon both parties until the ____ day of ____, A.D. 194_, and in the event either party shall wish to terminate this contract or any clause therein, notice shall be given in writing to the other party not less than 30 days prior to the expiration date of the contract. Termination of any specified clause shall not cancel the remainder of the agreement unless so stated. If no such notice is given, contract shall automatically continue for one year."
Plaintiffs paid union dues and continued under the contract for one year. When they thereafter refused to pay dues and continue their union affiliation, defendants established a picket line at their place of business. Upon the union's request its affiliates and members in the funeral field refused to cross the picket line and to supply plaintiffs with merchandise. *Page 518 
In his opinion reversing the trial court, Justice SHARPE determines that the contract in question created a monopoly in the funeral field and that a decree should be entered canceling the above-quoted provisions of the contract and enjoining the union from picketing plaintiffs' place of business. He bases his decision on the stated conclusion that the provisions of the contract "contain the power to create a monopoly and are void because of that purpose" under 3 Comp. Laws 1929, § 16668 (Stat. Ann. § 28.62), which provides:
"All combinations of persons, copartnerships, or corporations made and entered into for the purpose and with the intent of establishing and maintaining or of attempting to establish and maintain a monopoly of any trade, pursuit, avocation, profession or business, are hereby declared to be against public policy and illegal and void."
Such decision is clearly erroneous, because in the present case there was no proof of any combination for the purpose of or with the intent of establishing and maintaining a monopoly of business in the funeral field. The sole purpose of the picketing and of the concerted action of defendant union and its affiliates was to induce plaintiffs to continue their union membership. Furthermore, statutes prohibiting restraint of trade and monopolies have consistently been held to apply only where such restraint or monopoly resulted in price fixing or the stifling of competition. In the present case there was no effort to fix prices or stifle competition. In considering the above-quoted statute against monopoly, in the case of People, ex rel.Attorney General, v. Detroit Asphalt Paving Co., 244 Mich. 119,122, 123, we approved the following definitions: *Page 519 
"`"A monopoly, in the modern sense, is created when, as a result of efforts to that end, previously competing businesses are so concentrated in the hands of a single person or corporation, or a few persons or corporations acting together,that they have power to practically control the prices ofcommodities and thus to practically suppress competition." UnitedStates v. American Tobacco Co., 164 Fed. 700, 721, and cases there cited.
"`"A monopoly exists where all or so nearly all of an article of trade or commerce within a community or district is brought within the hands of one man or set of men, as to practically bring the handling or production of the commodity or thing within such single control, to the exclusion of competition or free traffic therein." Cooke on Combinations, Monopolies and Labor Unions (2d Ed.), § 116, and cases there cited.'"
See, also, Attorney General, ex rel. James, v. National CashRegister Co., 182 Mich. 99, 107 (Ann. Cas. 1916 D, 638).
The Sherman anti-trust act (26 Stat. at L. 209, as amended by 38 Stat. at L. 730 and 50 Stat. at L. 693 [15 USCA, § 1 etseq.]) was designed to prevent combinations, monopolies and conspiracies in restraint of trade in interstate commerce. The anti-monopoly and restraint of trade statutes of Michigan and other States were enacted to prevent like evils in intrastate commerce. In determining that the Sherman act was not applicable to a strike by unionized employees, the supreme court of the United States said, in the case of Apex Hosiery Co. v.Leader, 310 U.S. 469, 500, 503, 504 (60 Sup. Ct. 982,84 L.Ed. 1311, 128 A.L.R. 1044):
"Restraints on competition or on the course of trade in the merchandising of articles moving in *Page 520 
interstate commerce is not enough, unless the restraint is shown to have or is intended to have an effect upon prices in the market or otherwise to deprive purchasers or consumers of the advantages which they derive from free competition. * * *
"This is not a case of a labor organization being used by combinations of those engaged in an industry as the means or instrument for suppressing competition or fixing prices. * * *Here it is plain that the combination or conspiracy did not haveas its purpose restraint upon competition in the market forpetitioner's product. Its object was to compel petitioner toaccede to the union demands. * * *
"Since, in order to render a labor combination effective it must eliminate the competition from nonunion made goods, * * * an elimination of price competition based on differences in labor standards is the objective of any national labor organization.But this effect on competition has not been considered to be thekind of curtailment of price competition prohibited by theSherman act. See Levering  Garrigues Co. v. Morrin,289 U.S. 103 (53 Sup. Ct. 549, 77 L.Ed. 1062); cf. American SteelFoundries v. Tri-City Central Trades Council, 257 U.S. 184,209 (42 Sup. Ct. 72, 66 L.Ed. 189, 27 A.L.R. 360); NationalAssociation of Window Glass Mfrs. v. United States,263 U.S. 403 (44 Sup. Ct. 148, 68 L.Ed. 358). And in any case, the restraint here is, as we have seen, of a different kind and has been not shown to have any actual or intended effect on price or price competition."
In Allen Bradley Co. v. Local Union No. 3, InternationalBrotherhood of Electrical Workers (C.C.A.), 145 F.2d 215, the plaintiffs, who were manufacturers of electrical equipment and whose factories were located outside the New York City area, began suit to enjoin certain alleged illegal activities of defendant union. In determining that *Page 521 
the Sherman anti-trust act, supra, section 20 of the Clayton act (38 Stat. at L. 738, § 20 [29 USCA, § 52]), and sections 4 and 13 of the Norris-LaGuardia act (47 Stat. at L. 70, §§ 4, 13 [29 USCA, §§ 104, 113]) were not applicable to the union's activities, the court said in part (pp. 218, 220, 221):
"The situation disclosed by the findings is that of an entire industry in a local (New York City) area, quite dominated and closed to outsiders by a powerful union, whose members receive as a result exceedingly higher wages, shorter working hours, and improved working conditions, and whose co-partners — the local manufacturers and contractors — also gain by the greater profits achieved through the stifling of competition. This has been accomplished by the traditional labor weapons of refusal to work upon disfavored goods, with peaceful and nonviolent persuasion, picketing, and black-listing, and now the active participation of the local employers. The boycott, however, is virtually complete against manufacturers, such as plaintiffs, who have no working agreements with Local 3. * * *
"For half a century and against strong popular, political, and legislative pressure, the courts struggled to resolve the anomaly of applying a statute forbidding combinations in restraint of trade to a social organism which must depend on united effort for its existence and upon at least certain restraints of trade as a reason for its being. Finally, at long length the supreme court boldly announced what must be taken as an abandonment of the attempt. The case which most significantly marks this change isUnited States v. Hutcheson, 312 U.S. 219, 231, 236
(61 Sup. Ct. 463, 466, 468, 85 L.Ed. 788). * * * Hereafter, following the terms of these acts, it can no longer be considered illegal for any person or persons, singly or in concert, to cease or refuse to perform any work or labor or peacefully to persuade any person to work or abstain *Page 522 
from working, or to cease to patronize any party to such a (labor) dispute, or to recommend, advise, or persuade others by peaceful and lawful means so to do." (See authorities cited.)
See, also, United States v. Hutcheson, 312 U.S. 219
(61 Sup. Ct. 463, 85 L.Ed. 788); Appalachian Coals, Inc., v.United States, 288 U.S. 344 (53 Sup. Ct. 471, 77 L.Ed. 825);Hunt v. Brotherhood of Transportation Workers, Local 107,International Brotherhood of Teamsters, Chauffeurs, Stablemen Helpers of America, 47 F. Supp. 571; 26 Cornell Law Quarterly, p. 191.
In support of his decision that the activities of defendant union and its affiliates, under the above-quoted provisions of their contract with plaintiffs, would constitute a monopoly in violation of our State statute, Justice SHARPE cites Hinton v.Columbia River Packers Ass'n, Inc. (C.C.A.); 131 F.2d 88. This case was first heard in the United States district court, which granted an injunction against the union's activities.34 F. Supp. 970. Justice SHARPE quotes from the decision of the district court, which was reversed on appeal to the circuit court of appeals. 117 F.2d 310. On review by certiorari the supreme court of the United States reversed and remanded the case to the circuit court of appeals. Columbia River Packers Ass'n,Inc., v. Hinton, 315 U.S. 143 (62 Sup. Ct. 520, 86 L.Ed. 750). Upon such remanding, the circuit court of appeals, in affirming the decision of the district court, said in part (131 Fed. [2d] 88):
"Was the Sherman act violated? Appellants, by their combination, have acquired the power to fix the prices of fishand control the production thereof which deprives consumers of the advantages which accrue to them from free competition in the market. That, we understand, is a violation of the Sherman act." *Page 523 
A careful reading of the above-cited decisions in the HintonCase clearly indicates that the Sherman act was held to apply to the union's activities solely because the union sought to control the price and production of fish. Such decisions are readily distinguishable from the present case, in which there was no effort by the union or its affiliates to fix and control the price of funeral merchandise and services or to stifle competition through monopolistic control of such merchandise and services.
Plaintiffs cite and rely upon the case of Hunt v. RiversideCo-operative Club, 140 Mich. 538 (112 Am. St. Rep. 420), in which this court considered the application of a statute designed to prevent trusts, monopolies and price fixing (Act No. 255, § 1, Pub. Acts 1899 [see 3 Comp. Laws 1929, § 16647 (Stat. Ann. §28.31)]). The membership of defendant Riverside Club was composed of master plumbers and wholesalers of plumbing supplies in the city of Detroit. The rules and regulations of the club provided for fixing the price of plumbing supplies, and that the wholesalers would sell only to master plumbers who were approved by the club, and that the plumbers would buy only from member wholesalers. The rules further provided that the master plumbers would not sell labor at prices below those fixed by the club. The decree of the trial court enjoined the activities of the defendants, as being in violation of the above-cited statute, and further enjoined them (p. 548) "from fixing and regulating, or attempting to fix and regulate, the price of labor employed in installing plumbing supplies." In affirming such decree with the modification eliminating the provision relative to fixing and regulating the price of labor, this court said in part, pp. 543, 544, 549:
"It is scarcely necessary to say that this agreement restricts, if it does not destroy, competition *Page 524 
between these members. The advantage that this arrangement gives the plumber members over the plumber nonmembers is obvious. * * * This arrangement was designed to create, and tends to create, a practical, though possibly incomplete, monopoly in favor of the plumber members. * * * The manifest purpose of the twoorganizations, then, is to give to the master plumber members amonopoly of selling plumbers' supplies in the city of Detroit,and at the same time to restrict competition among themselves. * * *
"In general, it may be said that the statute forbids certain contracts and certain defined trusts. An agreement fixing and regulating the price of labor is not one of these contracts, nor one of these trusts."
Such decision in the Riverside Club Case clearly recognizes the established rule, that statutes against restraint of trade and monopoly are aimed at the evil of combinations organized for the purpose and with the intent of fixing prices and stifling competition. In the present case there was no showing that defendants' activities were intended to or did result either in price fixing or in restriction of competition. Therefore, such activities were not in violation of our State statute hereinbefore quoted.
Plaintiffs contend that they were induced, by the fraud, coercion and compulsion of defendants, to sign the union contract in question. It appears that prior to 1942 the funeral directors had organized an association under the name of Affiliated Funeral Directors Association, and plaintiff Mulligan testified that "the only purpose for which the Affiliated was organized was to deal with this union problem." Plaintiffs were members of Affiliated, and Mulligan, who attended meetings of the association, said in substance that it was acting for plaintiffs as well as for all of the other funeral *Page 525 
homes which had joined. It further appears that the association, acting for plaintiffs and other members, had negotiated a form of contract with defendant union and had mailed copies of the proposed contract to plaintiffs and other members, with an accompanying letter stating in part:
"In accordance with the action taken at our annual meeting (of the Affiliated Funeral Directors Association) last night, one copy of the contract which has been accepted by the union and approved by our affiliation, is enclosed herewith. * * *
"In addition to the above, one union `application for membership' card is enclosed. * * *
"For your information, the contract has been arbitrated by your executive committee for many months, and the one we now have is distinctly more advantageous to every funeral director than the one originally proposed. If you are unwilling to sign this contract you have the right to deal individually with the union, in which case the full initiation fee will be required and the contract that will be available to you will be much less desirable. * * *
"If you do not sign the contract, please be helpful and return it, stating your position."
Upon receiving the above letter, plaintiff Mulligan signed the contract in behalf of the copartnership and also the application for union membership, as hereinbefore mentioned. The record is convincing that plaintiffs entered into the contract and became affiliated with the union because they considered such action to be for their best interest. There was no showing of fraud, coercion or compulsion on the part of defendants that would justify voiding such contract. There was testimony regarding the methods used to induce other companies to affiliate with the union, but such companies are not questioning *Page 526 
the validity of their contracts in the present proceedings.
It should be noted that the picketing was peaceful, that there was no strike or violence, and that the State statute relating to mediation of labor disputes (Act No. 176, Pub. Acts 1939 [Comp. Laws Supp. 1940, § 8628-1 et seq., Stat. Ann. 1944 Cum. Supp. §17.454 (1) et seq.]) is not involved. It should also be noted that no anti-injunction law similar to the Norris-LaGuardia act has been adopted, either by legislative enactment or judicial decision, in this State.
We have recognized that, under the constitutional guarantee of freedom of speech, a labor union may publicize the facts of a labor dispute by the process of peaceful picketing. Book TowerGarage, Inc., v. Local No. 415, International Union, U.A.W.A.(C.I.O.), 295 Mich. 580; People v. Bashaw, 295 Mich. 503. Furthermore, it is not necessary that there be a dispute between an employer and his employees in order to entitle a union to picket peacefully as an exercise of such right of free speech. InBakery  Pastry Drivers  Helpers Local No. 802 of theInternational Brotherhood of Teamsters v. Wohl, 315 U.S. 769
(62 Sup. Ct. 816, 86 L.Ed. 1178), the court said, p. 774:
"One need not be in a `labor dispute' as defined by State law to have a right under the Fourteenth Amendment to express a grievance in a labor matter by publication unattended by violence, coercion, or conduct otherwise unlawful or oppressive."
In American Federation of Labor v. Swing, 312 U.S. 321
(61 Sup. Ct. 568, 85 L.Ed. 855), there was no labor dispute or controversy between Swing and his employees, who were not union members. When the union, composed of those engaged in *Page 527 
beauty work, was unsuccessful in its attempt to unionize the workers in Swing's beauty parlor, it picketed his place of business. Swing and his employees began suit and obtained an injunction enjoining such picketing. In upholding the union's right to picket peacefully, the supreme court of the United States said, pp. 325, 326:
"All that we have before us, then, is an instance of `peaceful persuasion' disentangled from violence and free from `picketingen masse or otherwise conducted' so as to occasion `imminent and aggravated danger.' Thornhill v. Alabama, 310 U.S. 88,105 (60 Sup. Ct. 736, 84 L.Ed. 1093). We are asked to sustain a decree which for purposes of this case asserts as the common law of a State that there can be no `peaceful picketing or peaceful persuasion' in relation to any dispute between an employer and a trade union unless the employer's own employees are in controversy with him.
"Such a ban of free communication is inconsistent with the guarantee of freedom of speech. That a State has ample power to regulate the local problems thrown up by modern industry and to preserve the peace is axiomatic. But not even these essential powers are unfettered by the requirements of the Bill of Rights. The scope of the Fourteenth Amendment is not confined by the notion of a particular State regarding the wise limits of an injunction in an industrial dispute, whether those limits be defined by statute or by the judicial organ of the State. AState cannot exclude workingmen from peacefully exercising theright of free communication by drawing the circle of economiccompetition between employers and workers so small as to containonly an employer and those directly employed by him. Theinterdependence of economic interest of all engaged in the sameindustry has become a commonplace. American Steel Foundries v.Tri-City Central Trades Council, 257 U.S. 184, 209 *Page 528 
(42 Sup. Ct. 72, 66 L.Ed. 189, 27 A.L.R. 360). The right of free communication cannot therefore be mutilated by denying it to workers, in a dispute with an employer, even though they are notin his employ. Communication by such employees of the facts of adispute, deemed by them to be relevant to their interests, can nomore be barred because of concern for the economic interestsagainst which they are seeking to enlist public opinion thancould the utterance protected in Thornhill's case. `Members of a union might, without special statutory authorization by a State, make known the facts of a labor dispute, for freedom of speech is guaranteed by the Federal Constitution.' Senn v. Tile LayersProtective Union, 301 U.S. 468, 478 (57 Sup. Ct. 857,81 L.Ed. 1229)."
See, also, Cafeteria Employees Union, Local 302, v.Angelos, 320 U.S. 293 (64 Sup. Ct. 126, 88 L.Ed. 58), which expressly reaffirms the principles enunciated in the SwingCase.
In the present case plaintiffs were competitors of and engaged in the same business and industry as members of defendant union and, under the decisions in the Swing and Angelos Cases cited above, it may reasonably be said that there was an "interdependence of economic interest." Plaintiffs' business was within the area of the industry within which the industrial controversy arose. In other words, the welfare and interests of union members might have been affected by the fact that plaintiffs, as competitors in the same industry, were not union members. Such interdependence of economic interest could exist although plaintiffs had no employees. Cafeteria Employees Union,Local 302, v. Angelos, supra; Senn v. Tile Layers ProtectiveUnion, 301 U.S. 468 (57 Sup. Ct. 857, 81 L.Ed. 1229).
In People v. Lechner, 307 Mich. 358, we said, "We are bound to follow the prevailing opinions of the *Page 529 
United States supreme court * * * in an interpretation of the provisions of the United States Constitution." (See, also, BookTower Garage, Inc., v. Local No. 415, International Union,U.A.W.A. [C.I.O.], supra.) Therefore, under the decisions of that court in the Angelos, Swing and Senn Cases, I am obliged to conclude that defendants, under their constitutional guarantee of freedom of speech, were entitled to picket plaintiffs' funeral home in a peaceful manner.
The object of defendant union was to induce plaintiffs to continue their union affiliation and membership. This was a lawful labor objective. See Angelos, Swing and Senn Cases. In addition to peaceful picketing, defendants called upon union members and concerns affiliated with the union to assist in accomplishing such objective, and requested them not to cross the picket line which had been established at plaintiffs' funeral home. Plaintiffs contend that such concerted activity by union members and affiliates was unlawful, as constituting a secondary boycott. In Marvel Baking Co. v. Teamsters' Union Local No.524, 5 Wn.2d 346 (105 Pac. [2d] 46), the court quoted with approval from Ellis v. Journeymen Barbers' International Unionof America, 194 Iowa, 1179, 1182 (191 N.W. 111, 32 A.L.R. 756), as follows (p. 358):
"The purpose of a secondary boycott is to bring to bear aduress upon the customers of the person under attack, by threatening them directly or indirectly with a boycott, if they persist in trading with such person."
See, also, Duplex Printing Press Co. v. Deering,254 U.S. 443 (41 Sup. Ct. 172, 65 L.Ed. 349, 16 A.L.R. 196); 31 Am. Jur. p. 957, § 252.
The courts have generally held secondary boycotts to be unlawful upon the broad principle that *Page 530 
customers of the boycotted firm are not parties to the industrial strife and, therefore, cannot, against their will, be made an ally of one of the parties, or upon the ground that such type of boycott constitutes unlawful coercion. See 31 Am. Jur. p. 959, § 258, and cases cited.
Defendants contend that the concerted action of union members and affiliates was lawful, as constituting only a primary boycott, which has been defined as follows:
"A boycott which is applied directly and alone to the offending person by withdrawing from him all business relations on the part of the organization that initiated the boycott." 31 Am. Jur. p. 957, § 251.
In the present case there was no showing of coercive action to compel plaintiffs' prospective customers to withhold their patronage. Members of defendant union and its affiliated companies had the legal right to refuse to deal with plaintiffs and others not affiliated with the union, and they could lawfully contract not to deal with them. In 31 Am. Jur. pp. 958, 964, §§ 256, 265, it is stated:
"The right of an individual to refuse to deal with another is not open to doubt. According to the weight of authority, thefact that a member of a labor organization exercises this rightin concert with his comembers does not render his otherwiselawful act unlawful, or make concerted action in this regard awrongful conspiracy, at least if such members are interested in bringing to a successful issue an industrial controversy between members of a labor organization and the person or manufacturer whose product, by a concerted action, such members have ceased to use. The damage to the business of the persons subjected to sucha primary boycott, lawfully conducted, is one of theinconveniences *Page 531 for which the law does not afford a remedy. * * *
"The decisions are practically in harmony in holding that it is within the power of labor unions, and it is lawful for them, to instruct or order their members not to accept employment with an individual, or to continue in his employment, where the action of a union is justifiable in the sense that it is to promote the welfare of the members of the union. Similarly, it has been decided that a labor union may lawfully order its members not to work on premises where work is being done by employers who are deemed to be unfair to union labor."
In the case of Lella v. Rubel Corporation, 25 N.Y. Supp. 2d 548, plaintiff coal peddlers sought to enjoin certain coal companies from refusing to deal with them. The coal companies, by contract with a union, had in effect agreed not to sell to concerns not affiliated with the union. In holding such contract valid, the court said:
"The union entertains the ambition of organizing completely the industry of coal handlers. It has the right to effect that total organization if it can. The coal companies are in the business of selling coal. Their product must be handled by workers. They had the right to enter into a contract with the union. To more firmly secure the performance of that agreement, the union stipulated in the contract that the company forego its right to carry on trade with persons driving their own trucks who buy coal for resale purposes. The company agreed to that restriction. That arrangement does not seem to differ from the situation where an employer contracts with a union to engage no nonunion workers. Its effect may keep certain men out of employment but its validity as a contract is unquestioned. It is the creation of the well known closed-shop. Closing a shop to certain buyers is nodifferent to closing it to certain workers." *Page 532 
In the case before us, defendant union was entitled to call upon its members and affiliates to assist in its controversy with plaintiffs, and their concerted action constituted, at most, only a primary boycott and was a legitimate means of accomplishing its lawful labor objective, that is, inducing plaintiffs to continue their union membership.
Plaintiffs cite and rely upon our decisions in LafayetteDramatic Productions, Inc., v. Ferentz, 305 Mich. 193
(145 A.L.R. 1158), and Silkworth v. Local No. 575 of the AmericanFederation of Labor, 309 Mich. 746. In those cases the question of the union's right to picket as an exercise of the constitutional right of freedom of speech was not involved. In such cases we held only that the labor objectives which the defendants sought to accomplish were unlawful. The factual situations involved and the labor objectives sought in both theLafayette and Silkworth Cases clearly distinguish them from the present case. The case of Carpenters  Joiners Union ofAmerica, Local No. 213, v. Ritter's Cafe, 315 U.S. 722
(62 Sup. Ct. 807, 86 L.Ed. 1143), and other authorities cited by plaintiffs do not sustain their contentions. In the Ritter Case
the court held only that the State of Texas could confine the picketing to the "area of the industry" within which the labor dispute arose. In that case defendant Ritter was the owner of a cafe in the city of Houston, Texas. He entered into an agreement with a contractor to construct a building about a mile and a half away and wholly unconnected with the cafe and its business. Because the building contractor employed nonunion labor, members of the carpenters' and painters' unions picketed Ritter's cafe. Union truck drivers refused to cross the picket line to deliver food and supplies, and trade-union members refused to patronize the cafe. The picketing was enjoined as constituting a violation of the State *Page 533 
anti-trust law (Texas penal code, art. 1632 et seq.). The supreme court of the United States sustained the injunction on the ground that the industrial conflict was between the contractor and the building workers' unions over the building construction, and that the Texas court had the right to localize such conflict by prohibiting interference with the cafe business, which was "wholly outside the economic context of the real dispute." In its majority opinion the court said in part, pp. 726-728:
"In the circumstances of the case before us, Texas has declared that its general welfare would not be served if, in a controversy between a contractor and building workers' unions, the unions were permitted to bring to bear the full weight of familiar weapons of industrial combat against a restaurant business, which, as a business, has no nexus with the building dispute but which happens to be owned by a person who contracts with the builder. The precise question is, therefore, whether the Fourteenth Amendment prohibits Texas from drawing this line inconfining the area of unrestricted industrial warfare.
"Texas has undertaken to localize industrial conflict by prohibiting the exertion of concerted pressure directed at the business, wholly outside the economic context of the real dispute, of a person whose relation to the dispute arises from his business dealings with one of the disputants. * * * Nor are we confronted here with a limitation upon speech in circumstances where there exists `an interdependence of economic interest of all engaged in the same industry,' American Federation of Labor
v. Swing, 312 U.S. 321, 326 (61 Sup. Ct. 568, 85 L.Ed. 855). * * * The dispute concerns the labor conditions surrounding the construction of a building by a contractor. Texas has deemed it desirable to insulate from the dispute an establishment (Ritter's cafe) which industrially has no connection with the dispute. * * * *Page 534 
"Restriction of picketing to the area of the industry within which a labor dispute arises leaves open to the disputants other traditional modes of communication. * * *
"It is not for us to assess the wisdom of the policy underlying the law of Texas. Our duty is at an end when we find that the Fourteenth Amendment does not deny her the power to enact that policy into law."
In summary, defendants' purpose in the present case was to induce plaintiffs to continue their union affiliation and membership. This was a lawful labor objective. Peaceful picketing of the funeral home to accomplish such objective was a lawful exercise of the right of freedom of speech guaranteed by the Federal Constitution. See Swing, Angelos, Senn and other cases hereinbefore cited.
Under the facts and circumstances shown by the record, the concerted peaceful activity of the union, and its members and affiliated companies engaged in the same field of business as plaintiffs, was also a legitimate means of accomplishing such labor objective. There was no satisfactory showing of fraud, coercion or compulsion on the part of defendants in inducing plaintiffs to execute the union contract in question. The picketing was peaceful and there was no strike or violence. The record shows no unlawful activity on the part of defendants in their effort to induce plaintiffs to continue their union affiliation and membership.
The right of a union to picket peacefully for the purpose of inducing persons to join the union was upheld in the Swing,Angelos, Senn, and other cited cases, as a lawful exercise of the constitutional right of freedom of speech. There is no logical difference between the unions' efforts in those cases to induce new memberships, and defendant's effort in the *Page 535 
present case to induce plaintiffs to continue their union membership.
Plaintiffs were engaged in a business in which they were in competition with union members and affiliates. They were within the area of an industrial conflict which resulted in damage to their business. The mere fact that their business was damaged would not entitle them to the relief sought, in the absence of a showing of unlawful activity on the part of defendants.
The Michigan Funeral Directors  Embalmers Association had no contract with defendant union and made no showing entitling it to relief. Other questions presented do not require consideration.
The decree of the trial court dismissing plaintiffs' bill of complaint should be affirmed. Defendants should recover the costs of both courts.
BUSHNELL, J., concurred with STARR, C.J. *Page 536